Quinn, Chief Judge
(concurring in the result):
I concur in the result.
In my separate opinion in United States v. Olvera, 4 USCMA 134, 15 CMR 134, I made it clear that I regard a condition of true amnesia, supported by competent testimony, as “reasonable cause” for an application for a continuance. However, the accused did not request a continuance in this case. He did not deny that he was legally sane both at the time of the commission of the offenses and at the time of the trial. His reliance upon the defense of amnesia was for the sole purpose of obtaining a dismissal of the charges. As pointed out in the Olvera case and here, amnesia, itself, is not sufficient to excuse an accused of liability for a criminal act. The accused here made no claim that amnesia impaired, or in any way prejudiced, his defense. Under the circumstances, I agree that the action of the board of review should be affirmed.